UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7728


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY KASHAWN WILSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cr-00164-RAJ-FBS-1)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Kashawn Wilson, Appellant Pro Se.     Damian H. Hansen,
Special Assistant United States Attorney, Robert Joseph Seidel,
Jr., Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney    Kashawn       Wilson   appeals      the   district     court’s

order denying his motion under 18 U.S.C. § 3582(c)(2) (2006) for

reduction of sentence.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          United States v. Wilson, No. 2:09-cr-

00164-RAJ-FBS-1      (E.D.    Va.    filed   Feb.    27    &    entered     Feb.   29,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented        in   the    materials

before   this   court   and    argument      would   not    aid      the   decisional

process.


                                                                             AFFIRMED




                                         2